Order, entered on March 29, 1963, granting defendants’ motion to dismiss the complaint for failure to prosecute in a stockholder’s derivative action, unanimously affirmed, with $20 costs and disbursements to- defendants-respondents. Whether or not delay in prosecution is unreasonable depends upon the nature of the case, the degree of merit in the ease and the particular difficulties in going forward with the ease. If the delay in prosecution is unreasonable, the nature of the action does not preclude dismissal therefor. (See Sortino v. Fisher, 20 A D 2d 25.) Concur—Breitel, J. P., Yalente, McNally and Eager, JJ.